Citation Nr: 0403579	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 11, 1981 to 
September 17, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left eye disability.  
Subsequently, in August 2002, the RO determined that new and 
material evidence had been submitted, and thus reopened the 
claim, although the claim was denied on de novo review.  The 
Board agrees that the claim is reopened by new and material 
evidence, which includes some additional service records and 
some post-service medical records, and thus the Board has 
also reviewed the claim on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996).  In February 2003, the veteran 
testified at an RO hearing.  In January 2004, he canceled a 
Board hearing which was scheduled to take place in February 
2004.


FINDINGS OF FACT

1.  The veteran had diminished left eye visual acuity prior 
to service; such was noted on entrance into service; and left 
eye visual acuity was not permanently worsened by service.  

2.  Additional problems with the left eye (such as cataract, 
iritis, and possible glaucoma) developed years after service 
and were not caused by any incident of service; such 
additional problems are also present in the other eye.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 11, 
1981 to September 17, 1981.  Private medical records from 
November 1980, prior to service, show that his unaided vision 
in his left eye was 20/400, with best aided vision in the 
left eye being 20/60.  Right eye vision was 20/20, 
uncorrected.  The private optometrist noted that no 
correction was given to eyesight because of the big visual 
difference in the eyes.  An entrance examination dated in 
November 1980 shows that he had uncorrected left eye vision 
of 20/100, and was noted to have defective red and green 
color vision, and defective vision warranting an E-2 physical 
profile.  Right eye vision was 20/20.  Service medical 
records dated August 14, 1981 note the veteran had a history 
of decreased visual acuity in the left eye since birth.  
Visual acuity in the left eye at this time was indicated to 
be 20/400, with left eye vision being noted as being 
uncorrectable.  Right eye vision was 20/20.  An individual 
sick slip dated on August 18, 1981 shows a checked box marked 
"injury" and shows the word "eyes" in the remarks section 
and is signed by the unit commander.  A disposition form 
dated on September 4, 1981 shows a diagnosis of decreased 
vision of the left eye, with the veteran to be given no duty 
that was hazardous to the eyes.  At this time he was placed 
in a  medical hold status, pending processing for 
administrative discharge.  (The Board notes that these last 
two service documents are photocopies which were recently 
submitted by the veteran to reopen his claim for service 
connection.)  The veteran's service discharge document, DD 
Form 214, indicates that he was discharged from service on 
September 17, 1981 for not meeting procurement medical 
fitness standards.    

In May 1982, the RO denied service connection for a left eye 
condition, finding that the condition preexisted service and 
was not aggravated by service.

Private medical records dated in September 1998 show left eye 
visual acuity of 20/40, and right eye visual acuity of 20/20.  
The veteran indicated that he had experienced blurred vision 
in his left eye as long as he could remember.  He was 
assessed with trace cataracts bilaterally, longstanding 
anisometropia with ametropic amblyopia in the left eye, and a 
history of reported glaucoma but normal pressure and healthy 
discs.  In March 1999 he had visual acuity of 20/40 in his 
left eye, and 20/20 in the right eye.  It was noted he had 
amblyopia of the left eye.  It was indicated that he had 
iritis which had resolved, was a glaucoma suspect but had 
normal pressures and healthy discs on several visits, and had 
stable early cataracts.  In March 2000, it was noted that he 
was having some asthenopic symptoms.  He gave a history of 
trauma to the left eye, along with past iritis and trace 
cataracts of both eyes.  It was noted that he had always had 
anisometropia amblyopia in the left eye.  His best corrected 
visual acuity in his left eye was 20/80, and in the right eye 
it was 20/20.  He was assessed with slight bilateral 
cataracts which was more pronounced on the left, longstanding 
anisometropic amblyopia of the left eye, a history of trauma 
to the left eye with corneal scarring which was stable, a 
history of suspect glaucoma but normal pressure and disc 
currently, and iritis which was quiet.

In January 2001, the veteran filed his reopened claim for 
service connection for a left eye disability.

The veteran's contentions are set forth in written statements 
and in his testimony at a February 2003 RO hearing.  He 
stated that he injured his left eye as a child, and also 
injured it during service on August 18, 1981.  He related 
that the service incident occurred during an eye screening 
when eye drops were placed in his left eye and it began to 
burn.  He said some ointment was put on it and after 
returning to barracks he was sent to an Army hospital.  He 
said that he was admitted to the hospital and stayed there 
about a week without any treatment being given, and he was 
then discharged from service.  He reported that he suffered 
no trauma to the eye during service, and said that his 
scarred cornea was the result of the eye drops.  He discussed 
post-service eye treatment.  He said that he was told that he 
had scarring of the cornea.  He said that he had been told 
that the vision of his eyes could not be corrected because of 
the wide disparity in visual acuity.  He asserted that his 
vision was worse after service, and his cornea had been 
scarred.  He said he had not been told by any doctor that his 
scarred cornea was the result of the eye drops.  He reported 
that he was not being treated regularly for left eye 
problems. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Identified 
relevant medical records have been obtained.  A VA 
examination is not necessary to decide the claim, as 
essential medical information is found in documents in the 
claims folder.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131;  38 C.F.R. 
§ 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137;  
38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service-connected.  
38 C.F.R. § 3.303(c).

The veteran served on active duty from August 11, 1981 to 
September 17, 1981.  The November 1980 service enlistment 
examination, and an associated private medical record, 
clearly note that the veteran had diminished left eye visual 
acuity prior to service.  As the condition was noted on 
entrance into service, the presumption of soundness does not 
apply.  Moreover, subsequent documents contain a reliable 
history that diminished vision of the left eye has existed 
since childhood.   Service connection would therefore only be 
possible if a preservice left eye disorder was aggravated by 
service.

Evidence shows that in November 1980, prior to service, the 
veteran had left eye visual acuity of 20/400 uncorrected and 
20/60 corrected on a private optometry exam.  His service 
entrance examination from November 1980 indicated a left eye 
visual acuity of 20/100.  Service medical records from August 
14, 1981, three days after the start of active duty, show 
left eye visual acuity of 20/400, the same as at the private 
examination in November 1980.  Service medical records show 
no superimposed disease or injury of the left eye during 
service.  Post-service medical records from 1998 to 2000 show 
left eye visual acuity of 20/40, 20/40, and 20/80.  That is, 
his left eye visual acuity is better now than it was before 
and during service, and this demonstrates that there was no 
permanent service worsening of the preservice diminished 
visual acuity of the left eye.  

The post-service medical records refer to the veteran's left 
eye diminished vision as being related to anisometropia with 
ametropic amblyopia.  It appears that this involves 
refractive error of vision, and thus service connection for 
the problem is prohibited by 38 C.F.R. § 3.303(c).  Even if 
the diminished vision is not simply due to refractive error, 
the evidence shows that diminished visual acuity of the left 
eye existed before service and was not permanenly worsened 
(aggravated) by service.  The evidence shows that many years 
after service the veteran devoloped additional problems with 
both eyes, such as cataracts, iritis, and possible glaucoma.  
These post-service additional eye problems have not been 
medically related to any incident of service, and thus there 
is no basis for service connection.

The weight of the credible evidence indicates that a left eye 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a left eye disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability is denied.





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



